Orders denying motions to dismiss the complaint for insufficiency reversed on the law, with ten dollars costs and disbursements, and motions granted, with ten dollars costs. In our opinion the covenant in question was merely a personal covenant on the part of defendant Discipio not to conduct upon his adjoining property a business similar to that of plaintiff’s during the term of the lease, and the lease by him to defendant Stutz in no way violated that coyenant, even though the latter thereafter conducted a business similar to that of plaintiff. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.